         Case: 3:20-cv-01135-bbc Document #: 7 Filed: 01/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER A. GROVER,

        Plaintiff,
                                                    Case No. 20-cv-1135-bbc
   v.

DARCIE JO QUADERER,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             1/15/2021
        Peter Oppeneer, Clerk of Court                        Date
